Citation Nr: 9907776	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-09 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1972.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
denied in a May 1996 rating decision.  The veteran did not 
appeal.

2.  The evidence submitted in support of the petition 
includes a clear diagnosis of post-traumatic stress disorder 
and bears directly and substantially on the matter and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The May 1996 rating decision denying service connection for 
post-traumatic stress disorder is final.  New and material 
evidence sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156, 
20.200, 20.201, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1998) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, No. 97-2180 (U. S. Vet. App. February. 17, 
1999) (en banc).  In accordance with Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998), the Board has not considered 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) in its 
analysis.

In determining whether the veteran has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.

Service connection for post-traumatic stress disorder was 
denied in a May 1996 rating decision because the veteran did 
not have a diagnosis of post-traumatic stress disorder.  
Since that decision, he has submitted records that include an 
assessment of post-traumatic stress disorder and a January 
1999 statement from a Ph.D. that, "Taken as a whole both the 
clinical interview and the psychological test data support a 
diagnosis of chronic and severe post-traumatic stress 
disorder for [the veteran]."  This is new and material 
evidence.  38 C.F.R. § 3.156 (1998).

The claim is well grounded as the veteran has presented 
medical evidence establishing a clear diagnosis of the 
condition statements that when presumed credible, purport to 
link his disability to service.  38 C.F.R. § 3.304(f) (1998).  
In order to fulfill the duty to assist, further development 
of this claim is in order.


ORDER

The petition to reopen the claim for service connection for 
service connection for post-traumatic stress disorder is 
granted.


REMAND

The RO did not send the veteran a post-traumatic stress 
disorder stressor development letter.  The veteran had 
indicated in testimony before the Board that he is willing to 
complete such a request in writing.  The veteran has provided 
a letter entitled, "Stress Factors" directly to the Board 
under the waiver provisions of 38 C.F.R. § 20.1304(c) (1998).  
Stressor development should be attempted by the RO.  
Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a psychiatric VA examination.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination and should make 
note on the report that the claims folder 
was reviewed.  The examiner should 
determine whether the veteran has post-
traumatic stress disorder. 

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655 (1998), 
when a claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This Remand serves as 
notice of the regulation.

3.  The RO should determine whether the 
information supplied directly to the 
Board in March 1999 is sufficient to 
permit stressor development, and if not, 
forward a post-traumatic stress disorder 
stressor development to the veteran.  
After receipt of the completed letter, an 
attempt at verifying the stressors should 
be made through all available sources, to 
include contacting the USASCRUR at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  All attempts to 
obtain the aforementioned records should 
be documented in the claims folder.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
veteran is free to submit additional evidence or argument on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 
- 4 -


- 1 -


